Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7, 9-20 are allowed and renumbered as claims 1-19.  Original claim 8 has been canceled. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1, 
A method of operating a fire control system, comprising: receiving, at a gateway device, first operational data of a first format from a control panel; determining a model associated with the control panel based on the first operational data, wherein the model includes correlations between the first operational data and alarm information of a second format; storing the model in memory; retrieving the model responsive to receiving second operational data of the first format from the control panel; and determining alarm information of the second format associated with the second operational data based on the model.
As per claim 11, 
A gateway device for a fire control system, comprising: a processor; and a memory having instructions stored thereon which, when executed by the processor, cause the processor to: receive operational data of a first format from a control panel; retrieve a particular model from among a plurality of models in memory, wherein the particular model corresponds to a brand of the control panel, and wherein the particular model includes correlations between the operational data of the first format and alarm information of a second format; determine alarm information of the second format associated with the operational data based on the particular model; and communicate the alarm information of the second format to a remote server.  
As per claim 14, 
A fire control system, comprising: a control panel; a gateway device connected to a port of the control panel; and a server, wherein the gateway device is configured to: receive operational data of a first format via the port of the control panel, wherein the operational data is associated with a period of time including an alarm; retrieve a particular model from among a plurality of models stored in the server, wherein the particular model corresponds to a brand of the control panel, and wherein the particular model includes correlations between the operational data of the first format and alarm information of a second format; determine alarm information of the second format associated with the operational data based on the particular model; and communicate the alarm information of the second format to the server; and wherein the server is configured to receive the alarm information of the second format and determine a cause of the alarm based on the alarm information of the second format.
The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.

The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.    Martin et al. (US 2008/0309449) shows a method of operating a fire control system, comprising: receiving, at a gateway device, first operational data of a first format from a control 
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited including: “storing the model in memory; retrieving the model responsive to receiving second operational data of the first format from the control panel; and determining alarm information of the second format associated with the second operational data based on the model” as recited in claim 1; “retrieve a particular model from among a plurality of models in memory, wherein the particular model corresponds to a brand of the control panel,; determine alarm information of the second format associated with the operational data based on the particular model; and communicate the alarm information of the second format to a remote server.” as recited in claim 11; and “retrieve a particular model from among a plurality of models stored in the server, wherein the particular model corresponds to a brand of the control panel; determine alarm information of the second format associated with the operational data based on the particular model; and communicate the alarm information of the second format to the server; and wherein the server is configured to receive the alarm information of the second format and determine a cause of the alarm based on the alarm information of the second format.” as recited in claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HOI C LAU/Primary Examiner, Art Unit 2689